Citation Nr: 1748125	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the left ear, to include hearing loss, as the result of VA treatment.

2. Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the heart, to include mitral valve replacement, as the result of VA treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

These claims were previously before the Board in September 2014, at which time they were remanded for additional development.

In February 2015, the Board sought a Veterans Health Administration (VHA) advisory medical opinion in the matter; such opinion was received in April 2015. The Veteran was provided a copy of the opinion.  An additional opinion was received, pending additional request, in September 2016.  This opinion was also provided to the appellant and his representative.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.



FINDINGS OF FACT

1.  The evidence of record does not support a finding that the Veteran sustained any additional disability of left ear hearing loss resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in treating the Veteran or resulting from an event not reasonably foreseeable.

2.  The evidence is in equipoise as to whether the Veteran has an additional disability, to include mitral valve replacement as the result of an unforeseen event, following infection after ear surgery.


CONCLUSIONS OF LAW

1.  The criteria for an award of 38 U.S.C.A. § 1151 benefits for hearing loss are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.361, 3.1000 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an award of 38 U.S.C.A. § 1151 benefits for a heart disability and mitral valve replacement are met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.361, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examination and a VHA opinion. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103 (c) (2016).

The Board also finds that there has been substantial compliance with the Board's prior remand and other development. Stegall v. West, 11 Vet. App. 268 (1998).

There is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Law and analysis

The Veteran's claims arise from a bacterial infection he developed within two months of left ear surgery at the VA.  He seeks compensation under 38 U.S.C.A. §1151.    

Under 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service-connected. A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

On January 11, 2008, the Veteran underwent a left tympanomastoidectomy at the Minneapolis VA Health Care System (HCS) hospital.  He gave informed consent for this procedure.  The Veteran was discharged later that day, and was to be treated with antibiotic eardrops for 14 days.  

On February 8, 2008 the Veteran was seen at the VAMC by an otolaryngology resident, and staff physician, with no reported problems with surgical recovery.  He was noted to have decreased hearing but no other complaints of ear pain, redness, drainage, or other signs of infection.  The Veteran was also noted to have some chest congestion.  An examination of the left ear revealed a retracted tympanic membrane with crusted blood but no mention of infection. 

On February 27, 2008 the Veteran presented at the Emergency Department with aches, chills, fever, nausea, and emesis for the previous 48 hours.  Records from the following day denote weakness, vomiting, abdominal and groin pain.  It was determined that the Veteran had bacteremia, initially of unknown origin; though it was suspected this may be secondary to his tympanomastoidectomy.  Blood cultures were later returned as positive for Staph aureus.  

On March 4, 2008 the Veteran was evaluated at the VAMC with impression of endocarditis.  There was large Staph aureus vegetation to mitral valve with perforation of the valve.  The Veteran was not in heart failure to septic/cardiogenic shock at that time, but at very high health risk including embolization plus very high mortality risk.  Mitral valve replacement was recommended.  That valve replacement surgery was then done at the VAMC.  In the process, it was determined the Veteran needed coronary artery bypass surgery.

The Veteran seeks compensation for additional disability claimed as resulted from the VAMC treatment, and subsequent series of events necessitating a mitral valve replacement.  It is also contended that he has additional disability of the left ear as a result of the surgery.

In March 2010 statements, the Veteran's girlfriend, daughter, and sister all stated that following the Veteran's March 2008 open heart surgery, the Veteran's surgeon told them that the January 2008 left ear surgery was the cause of the Veteran's staph infection.  

The Veteran underwent a VA examination in September 2010.  The examiner opined that the Veteran's staph infection was as least as likely as not a result of left ear tympanomastoidectomy performed at the Minneapolis VAMC.  The examiner acknowledged that the Veteran had developed staph aureus vegetation on the mitral valve with subsequent rupture requiring mitral valve replacement, and a staph aureus infection could result with any skin laceration to include surgery.  The coronary artery disease requiring coronary artery bypass grafting was not caused by or the result of his left ear surgery or subsequent infection.  However, in the additional view of the opining VA physician on this matter, "there is no medical evidence of fault, carelessness or negligence in the surgical or medical treatment.  Infections, particularly staph aureus, are a known possible complication of any surgery.  Consent was obtained prior to the surgery."

In a January 2015 opinion, the Medical Director, Occupational Health at the Minneapolis VAMC indicated that the Veteran's left ear hearing loss was less likely caused or aggravated by the January 2008 tympanomastoidectomy, finding that left ear injury and presumably, hearing loss, preceded that treatment instance (even if the Veteran did sustain an infection afterwards).  

Specifically, the examiner noted that when the Veteran was seen on February 8, 2008, there were no signs of infection.  However, on February 28, 2008, the Veteran experienced the sudden onset of fever and chills, in conjunction with some evidence of a head injury. Initial evaluation showed evidence of staph aureus bacteremia, as well as a urinary tract infection and signs of a subarachnoid hemorrhage. Additional work up was consistent with the presence of vegetation on the Veteran's mitral valve with accompanying rupture requiring mitral valve replacement. Significantly, during the course of the cardiac work up, the Veteran was additionally found to be suffering from coronary artery disease, for which he subsequently underwent bypass grafting.

Turning to further dispositive issues regarding causation and a heart condition, the VA examiner determined "it is less likely that status post MSSA infective endocarditis in 2008 s/p MVR/2V CABG was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel."  The examiner concluded further that status post MSSA infective endocarditis in 2008 status post MVR/2V CABG was a bad outcome that was not reasonably foreseeable, finding that the care rendered to the Veteran was reasonable, standard of care was appropriate, and overall "this case involves a bad outcome in the absence of negligence."

An opinion was obtained from a VA medical specialist affiliated with the Veterans Benefits Administration (VBA), Appeals Management Center (AMC) in April 2015.  He concluded that 

"Review of the VA CPRS medical records finds no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.  The Veteran's MRSA infection was NOT an unforeseeable event.  Infection was a complication that was documented as having been presented to the Veteran during his informed consent for his January 2008 tympanomastoidectomy procedure."

In a September 2016 VHA opinion, an infectious disease clinician at Ann Arbor VAMC noted the history as recounted above.  Regarding whether the Veteran manifested an additional disability involving the left ear to include hearing loss following the left ear tympanomastoidectomy, the VHA examiner opined that he was unable to comment on the hearing loss as he was not an otolaryngologist; however, "it does not appear that the [Veteran] had an infected ear when he came for his follow-up visit on February 8, 2008.  Therefore, infection did not appear to be a reason for his hearing loss in the immediate post-surgical period."

Regarding whether the Veteran manifested an additional disability involving the heart following the left ear tympanomastoidectomy, the examiner opined that 

"While it is possible that the MSSA bacteremia was a result of the [January 2008 surgery], it is just as likely that the Veteran had another entry point for the MSSA.  Specifically, the Veteran had a scratch on his forehead prior to developing fevers, chills, and ultimately MSSA bacteriemia.  The 6 week time period between the [surgery] and the MSSA bacteria makes a direct relationship between the two, less likely.  The [Veteran] did sign a consent form prior to surgery with an understanding that the tympanomastoidectomy could result in complications that included infection." 

As to whether the January 2008 treatment caused the Veteran's additional disability, the VHA examiner referenced his previous answer and further opined that the disability was not the result of carelessness, negligence, lack of proper skill, error judgment, or similar instances of fault on the VA's part.  He noted that infection is an acceptable part of surgical intervention and the Veteran signed a consent form acknowledging this.  

Finally, with regard to whether the Veteran's additionally disability was the result of an event not reasonably foreseeable, the examiner opined that the MSSA bacteremia and endocarditis were not reasonably foreseeable risks of a tympanomastoidectomy.

In a September 2017 statement, the Veteran argued that the Veteran sustained the forehead scratch while under VA care on February 28, 2008 and therefore, it could not have been the cause of any infection symptoms on February 8, 2008 or February 25, 2008.  Additionally, he noted that the forehead scratch was not shown to have any sign or symptoms of infection as the entry point of the germ, in contrast to the left ear.  The Veteran further argued that he had chest congestion on February 8, 2008 and that he should have received treatment for these symptoms, knowing that infection was possible.  

The Board finds the preponderance of the evidence to be against the Veteran's claim as it pertains to the hearing loss.  Regarding the Veteran's left ear hearing loss, both the treatment records and the January 2015 VA opinion show that the Veteran had left ear hearing loss prior to the January 2008 surgery and therefore it is less likely than not caused by the surgery.  Additionally, there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA.  There is no evident that the hearing loss was changed by the infection.  The Board finds this evidence to be probative and therefore, the Veteran's claim for 38 U.S.C.A. § 1151 compensation for left ear hearing loss is denied.  

Regarding the Veteran's claim for 38 U.S.C.A. § 1151 benefits for the mitral valve surgery, the Board finds that the Veteran's mitral valve replacement, but not coronary artery disease, is an additional disability as a result of the Veteran's left ear surgery.  The evidence is not completely clear that the January 2008 surgery resulted in the onset of the severe infection noted at the end of February 2008.  There is some evidence to that effect, and it seems to be essentially accepted by several of the reviewers/examiners who have offered opinions.  There is certainly a time line, and it is asserted that the findings of congestion in early February 2008 may have indicated the infection.  No opinion has been offered on that point, and in view of the finding below, further development is not needed.

Virtually all of the reviewers have concluded that there was no negligence or lack of skill or other instance of indicated fault on the part of VA treating personnel.  There are no real contradictory medical opinions on this point.  There remains the question of the infection being an unforeseen result or consequence.

On that point, it is noted that the Veteran was informed and consented to the surgery, knowing that there was a risk that an infection might occur.  It appears from the opinions advanced however, that the extent of the infection in this case was beyond what would be normally expected from the type of surgery that the Veteran had.  There are at least two opinions that this outcome and degree and extent of the infection was beyond what would be reasonably expected for that type of ear surgery.  This essentially puts the evidence in equipoise as to causation, and resolving reasonable doubt in the Veteran's favor, the residuals of the mitral value replacement should be considered as service connected under the provisions of applicable law.  In that regard, the law provides that to qualify under this provision the event need not be completely unforeseeable of unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  That appears to be the situation in this case.  While some infection around the site of the surgery might have been expected, the extent and severity of the infection found in this case, involving the mitral valve replacement was not expected or foreseen.


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the left ear, to include hearing loss, as the result of VA treatment is denied.

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the heart, to include mitral valve replacement, as the result of VA treatment is granted.

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


